Case 0:21-cv-61757-JEM Document 18 Entered on FLSD Docket 08/25/2021 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

   GARY M. ANDRES, SR., Executor of the   )      CIVIL ACTION FILE
   Estate for JOHN R. ANDRES, deceased,   )      NO.: 0:21-cv-61757-JEM
                                          )
                 Plaintiff,               )
                                          )
        v.                                )
                                          )
   AEROJET ROCKETDYNE, INC.;              )
   BENNETT AUTO SUPPLY, INC.;             )
   BOEING COMPANY, THE;                   )
   COAST AEROSPACE                        )
   MANUFACTURING, INC.;                   )
   COOPER INDUSTRIES, LLC;                )
   CRANE CO.;                             )
   CURTISS-WRIGHT CORPORATION;            )
   DEXTER HYSOL AEROSPACE LLC;            )
   DOW CHEMICAL COMPANY, THE;             )
   EATON AEROQUIP, LLC;                   )
   ERICSSON, INC.;                        )
   FLINT HILLS RESOURCES, LLC;            )
   GENERAL DYNAMICS                       )
   CORPORATION;                           )
   GENERAL ELECTRIC COMPANY;              )
   GOODRICH CORPORATION;                  )
   H.B. FULLER COMPANY;                   )
   HONEYWELL AEROSPACE;                   )
   HONEYWELL INTERNATIONAL, INC.;         )
   HUBBELL LIGHTING INC.;                 )
   HUNTSMAN CORPORATION;                  )
   IMO INDUSTRIES, INC.;                  )
   KAMAN CORPORATION;                     )
   KOCH INDUSTRIES INC.;                  )
   LEEDS & NORTHRUP COMPANY;              )
   LOCKHEED MARTIN CORPORATION;           )
   MINE SAFETY APPLIANCE                  )
   COMPANY, LLC;                          )
   MORTON INTERNATIONAL, LLC;             )
   NOKIA OF AMERICA CORPORATION;          )
   OCCIDENTAL CHEMICAL                    )
   CORPORATION;                           )
   PARKER-HANNIFIN CORPORATION;           )
   PLASTICS ENGINEERING COMPANY;          )
   PNEUMO-ABEX, LLC;                      )
   PREMIX-MARBLETITE                      )
   MANUFACTURING CO.;                     )
Case 0:21-cv-61757-JEM Document 18 Entered on FLSD Docket 08/25/2021 Page 2 of 3


   RAYTHEON TECHNOLOGIES                         )
   CORPORATION;                                  )
   ROCKWELL AUTOMATION, INC.;                    )
   ROHR, INC.;                                   )
   SCHNEIDER ELECTRIC USA, INC.;                 )
   SHELL CHEMICAL LP;                            )
   TELEDYNE TECHNOLOGIES                         )
   INCORPORATED;                                 )
   TEX-COTE LLC;                                 )
   UNION CARBIDE CORPORATION;                    )
   VIACOMCBS INC.; and                           )
   WYETH HOLDINGS LLC;                           )
                                                 )
                    Defendants.                  )

                NOTICE OF APPEARANCE AND DESIGNATION OF EMAIL
                           ADDRESSES OF DEFENDANTS
         PLEASE TAKE NOTICE that Amanda Cachaldora, Esq. and Bice Cole Law Firm, P.L.,
  hereby enter an appearance as their counsel of record on behalf of Defendants, Goodrich
  Corporation, IMO Industries, Inc., Leeds & Northrup Company, Parker-Hannifin Corporation,
  Rockwell Automation, Inc., Raytheon Technologies Corporation, Rohr, Inc., and Wyeth Holdings
  LLC, and respectfully request that any and all pleadings, discovery, deposition notices, hearing
  notices, motions, correspondence, and any and all other documents pertaining to the above-
  referenced matter be forwarded to the attention of the undersigned counsel at the address below.
         Primary Electronic Mail Address:     cachaldora@bicecolelaw.com
         Secondary Electronic Mail Address: cole@bicecolelaw.com
                                            chungtims@bicecolelaw.com
                                            AsbestosService@bicecolelaw.com

                                  CERTIFICATE OF SERVICE
         WE HEREBY CERTIFY that on this 25th day of August, 2021, a true and correct copy of
  the foregoing was electronically filed with the Clerk of the Court, and served on all counsel of
  record via CM/ECF.
                                              BICE COLE LAW FIRM, P.L.
                                              By: /s/ Amanda Cachaldora
                                                  Susan J. Cole, B.C.S., FBN: 270474
                                                  Melanie Chung-Tims, FBN: 27603
                                                  Amanda Cachaldora, FBN: 270474
                                                  999 Ponce de Leon Boulevard, Suite 710
                                                  Coral Gables, FL 33134
                                                  Phone: (305) 444-1225
                                                  Fax: (305) 446-1598
Case 0:21-cv-61757-JEM Document 18 Entered on FLSD Docket 08/25/2021 Page 3 of 3


                                        cole@bicecolelaw.com
                                        chung-tims@bicecolelaw.com
                                        cachaldora@bicecolelaw.com
                                        AsbestosService@bicecolelaw.com

                                        Counsel for Defendant Goodrich Corporation,
                                        IMO    Industries,  Inc.,   Parker-Hannifin
                                        Corporation, Leeds & Northrup Company,
                                        Raytheon Technologies Corporation, Rockwell
                                        Automation, Inc., Rohr, Inc. and Wyeth
                                        Holdings LLC.
